Citation Nr: 0808470	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to specially adapted housing under 38 U.S.C.A. 
§ 2101(a).

2. Entitlement to special home adaptation under 38 U.S.C.A. § 
2101(b).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a separate September 2006 decision 
the RO denied service connection for manganism but there is 
no indication in the record that the veteran appealed this 
decision by filing a Notice of Disagreement within one year.  
Accordingly, this issue is not on appeal and thus not before 
the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
bipolar disorder (rated 100 percent); cervical disc disease 
(rated 10 percent); and residuals of right shoulder injury, 
chronic strain of the lumbosacral and thoracic spine, 
sinusitis, hypertension, epididymitis, laceration scar of the 
left fourth toe, seborrheic dermatitis with angular chelitis, 
mass of the right wrist and diabetes insipidus associated 
with bipolar disorder, all of which are rated noncompensably 
disabling.

2.  The veteran's service-connected disabilities do not 
result in permanent and total disability compensation due to 
the loss, or loss of use, of both lower extremities; 
blindness in both eyes plus the anatomical loss or loss of 
use of one lower extremity; or the loss or loss of use of one 
lower extremity, together with residuals of organic disease 
or injury or with low of use of one upper extremity.

3.  The veteran's service-connected disabilities do not 
result in permanent and total disability due to blindness in 
both eyes with 5/200 visual acuity or less, or the anatomical 
loss or loss of use of both hands.


CONCLUSIONS OF LAW

1. The criteria for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. §§ 2101(a), 5107 
(West 2002); 38 C.F.R. § 3.809 (2007).

2. The criteria for entitlement to a special home adaptation 
grant have not been met. 38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although this letter did not advise 
the veteran verbatim to submit everything he had pertinent to 
his claims, it explained the type of evidence necessary to 
substantiate his claims and asked him to submit such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.     

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

In his January 2004 claim for specially adapted housing or 
special home adaptation grant, the veteran indicated that he 
had moved to a new home that had more room for a wheelchair.  
He also indicated that some modifications to the home would 
still be needed and that had been receiving service-connected 
compensation since May 1988 and had been 100 percent service 
connected since October 1997.

In a February 2004 statement the veteran indicated that he 
could not walk without the use of a walker and only had 
mobility if he used the walker, or a scooter or a wheelchair.  
He had a bad sense of balance because of tremors due to 
Parkinson's disease and his feet had been damaged due to lack 
of blood flow.  As a result, he had no feeling in his right 
foot and toes.  He noted that from the street in front of his 
house he had to climb up three steps to get to the front 
entrance of his house and that he had to negotiate a ledge to 
enter or exit through his garage.  Also, the garage door to 
the house was too narrow, the back walkway from the house was 
too narrow for a wheelchair or scooter and the gate on his 
fence needed to be widened.  Additionally, his bathroom 
needed to be made handicap accessible.  

A June 2004 "Rehab Without Walls" assessment noted that the 
veteran had been recently diagnosed as having rhabdomyolosis 
or breakdown of muscle fibers, which caused the release of 
muscle fiber contents into the circulation.  Some of these 
fibers could be toxic to the kidney and could result in 
kidney damage and apparently this did happen with the 
veteran.  The assessment also indicated that the veteran 
suffered from tremors to his hands consistent with 
Parkinson's disease and had recently noticed an increase in 
tremors in his right hand.  He required assistance with all 
activities of daily living due to edema and diminished 
sensation in his right leg, overall weakness and tremors.  He 
required assistance to transfer from his bed to his 
wheelchair and from the wheelchair to the toilet.  He 
typically used a wheelchair but had recently been able 
ambulate a short distance with a rolling walker and contact 
guard assistance.  He had improved feeling in his right foot.  
His grip strength was diminished and he required moderate 
assistance with bathing and maximal assistance with lower 
extremity dressing and toileting.

A June 2004 private rehabilitation hospital history and 
physical showed diagnoses of cellulitis, lower extremity, 
multiple skin irritations secondary to fall and being on the 
ground for several hours before getting help, history of deep 
vein thrombosis, history of staged dermatitis of the lower 
extremity, morbid obesity, history of Parkinson's disease, 
history of peripheral vascular disease, acute renal failure 
and history of bipolar disorder and schizophrenia.  It was 
noted that the renal failure was thought to be secondary to 
rhabdomyolosis.  Neurological examination showed that the 
veteran could not walk, even without assistance.  The veteran 
was admitted to the Rehabilitation Hospital for an inpatient 
comprehensive rehabilitation program.  A July 2004 discharge 
summary showed that at the time of discharge the veteran had 
improved his ambulation to a level of requiring minimal 
assistance with gait with walker.  It was also noted that he 
had had a ramp installed inside his home.  

In a January 2005 statement the veteran indicated that he had 
to have someone with him when walking outside his home or 
outdoors when using his walker.  He had to use the walker on 
level surfaces but he was supposed to park his vehicle in the 
rear drive in accordance with the housing association 
resulting in him having to negotiate a non level surface.  
His yard was very hilly and the patio slab had a 4 inch drop 
from his sliding doors to the slab.  He could not get out of 
the sliding doors with a wheel chair or a walker or electric 
scooter nor could he come back through the door because of a 
curb that was 4 inches high and a doorway that was too 
narrow.  He needed his back door increased in size to 
accommodate his walker, wheel chair and scooter.  He needed 
level ground to travel from his back door to his car and vice 
versa.  He also desired to enlarge his patio and make it 
enclosed with a weather beater.  He needed a French door or 
doors to allow an escape out of the rear of his home in case 
of a fire.  He needed a place to put his stepper, tread mill 
and weight lifting stations machine.  He needed to raise the 
slab outside his sliding doors and to connect the patio to 
the driveway and to the garage gate area.  The veteran 
reported that he had neuropathy in his feet and in his right 
leg and hip.  He had no feeling in the toes of the right foot 
and could not move them.  He definitely had a balance 
impairment, had problems with both double vision and blurred 
vision and he had a spinal disk problem.  He either had to 
walk with a walker, ride or push his wheelchair.  Over longer 
distances he needed to use his scooter.  

A February 2005 VA nursing home discharge summary shows that 
the veteran was admitted to the nursing home in July 2004 for 
further rehabilitation.  It was noted that at the time of his 
discharge the veteran had progressed to where he was 
ambulatory with a cane for short distances.  If he had to go 
further, he needed to use either a walker or a wheelchair.  

In a March 2005 letter, a private attorney representing the 
veteran in a private lawsuit indicated that the veteran had 
been confirmed through an extensive medical history and 
physician examination to have the debilitating and 
progressive disease known as manganism.  As a result he was 
experiencing the loss of feeling in both lower extremities 
and balance problems, which had confined him to a wheel 
chair.  The attorney indicated that the veteran was deeply in 
need of home adaptation.  The attorney also noted that 
manganism was a form of Parkinsonism and caused spasms 
throughout the body and might not respond to the medications 
successfully used to treat idiopathic Parkinson's disease.    

A September 2006 rating decision denied service connection 
for manganism.  There is no indication that the veteran 
appealed this decision.  A September 2006 rating sheet shows 
that the veteran's service connected disabilities include 
bipolar disorder (rated 100 percent), cervical disc disease 
(rated 10 percent), and residuals of right shoulder injury, 
chronic strain of the lumbosacral and thoracic spine, 
sinusitis, hypertension, epididymitis, laceration scar of the 
left fourth toe, seborrheic dermatitis with angular chelitis, 
mass of the right wrist and diabetes insipidus associated 
with bipolar disorder, all of which are rated noncompensable 
(0 percent).

An October 2006 VA history and physical shows that the 
veteran was admitted to the Bonham VA Medical Center (VAMC) 
Assisted Care Unit.  He decided to get admitted to Assisted 
Care due to his anger management problems.  It was also noted 
that the veteran required some assistance with his activities 
of daily living (ADLs) due to his history of obesity problems 
and according to the veteran, his wife was unable to provide 
assistance with ADLs.  A subsequent December 2006 VA physical 
medicine and rehabilitation discharge note also shows that 
the veteran carried a diagnosis of Parkinson's disease and on 
admission to the VAMC had been complaining of pain in both 
lower extremities and feet secondary to neuropathy.  He had 
been attending kinesiotherapy sessions and had utilized the 
mat for conditioning and strengthening exercises and had 
utilized the stationary bike for 15 minute sessions.  He had 
tolerated the kinesiotherapy well but was being discharged 
home from the Assisted Care Unit to community living.  A 
separate December 2006 kinesiotherapy driver rehabilitation 
initial evaluation note shows that the veteran was not 
wheelchair bound as he did ambulate in the community with a 
walker but for unlimited mobility he did use a manual 
wheelchair.  He was found to be able to physically, 
independently operate a motor vehicle as his upper and lower 
extremity strength and range of motion was sufficient for 
driving, his cervical range of motion was within normal 
limits and his trunk stability was average/normal.  In order 
for access/egress to and from a vehicle the veteran needed a 
wheelchair and walker and the veteran was visually legally 
able to drive with corrective lenses.  
In a May 2007 statement in lieu of VA Form 646, the veteran's 
representative indicated that the veteran maintained that he 
was entitled to special home adaptation to include a 
specially adapted housing grant due to his exposure to 
manganese fumes in service.  He also indicated that the 
veteran further contended that the use of lithium for his 100 
percent service connected bipolar disorder aggravated this 
condition.  

III.  Law and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran if the following requirements are met:

(a)  Service.  Active military, naval, or 
air service after April 20, 1898, is 
required. Benefits are not restricted to 
veterans with wartime service.

(b)  Disability.  The disability must 
have been incurred or aggravated as the 
result of service as indicated in 
paragraph (a) of this section, and the 
veteran must be entitled to compensation 
for permanent and total disability due 
to:

(1)  The loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair, or

(2)  Blindness in both eyes, having 
only light perception, plus the 
anatomical loss or loss of use of 
one lower extremity, or

(3)  The loss or loss of use of one 
lower extremity together with 
residuals of organic disease or 
injury which so affect the functions 
of balance or propulsion as to 
preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair.

(4)  The loss or loss of use of one 
lower extremity together with the 
loss of loss of use of one upper 
extremity which so affect the 
functions of balance or propulsion 
as to preclude locomotion without 
the aid of braces, crutches, canes, 
or a wheelchair.

(c)  Duplication of benefits.  The 
assistance referred to in this section 
will not be available to any veteran more 
than once.

(d)  "Preclude locomotion."  This term 
means the necessity for regular and 
constant use of a wheelchair, braces, 
crutches or canes as a normal mode of 
locomotion although occasional locomotion 
by other methods may be possible.  

38 U.S.C.A §§ 2101, 2104; 38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101(b) may be issued to a veteran who served after April 
20, 1898, if the following requirements are met: 

(a)  The veteran is not entitled to a 
certificate of eligibility for assistance 
in acquiring specially adapted housing 
under §3.809, nor had the veteran 
previously received assistance in 
acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).  A veteran who 
first establishes entitlement under this 
section and who later becomes eligible 
for a certificate of eligibility under 
§3.809 may be issued a certificate of 
eligibility under §3.809.  However, no 
particular type of adaptation, 
improvement, or structural alteration may 
be provided to a veteran more than once.  

(b)  The veteran is entitled to service 
connected compensation for permanent and 
total disability which (1) is due to 
blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the 
anatomical loss or loss of use of both 
hands.  

38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Specially Adapted Housing

As indicated above in order to qualify for assistance in 
acquiring specially adapted housing the veteran must be 
entitled to service connected compensation for total and 
permanent disability due to the loss of use of certain 
combinations of extremities, or blindness or organic disease 
combined with the loss of use of a lower extremity.  See 
38 U.S.C.A. § 2102(a); 38 C.F.R. § 3.809.  Although the 
veteran has been shown to have organic disease and to have 
significant lower extremity disability, the record clearly 
shows that he has not established entitlement to service 
connected compensation for total and permanent disability due 
to these conditions.  Notably, the only service connected 
disability for which the veteran has a total (100 percent) 
disability rating is bipolar disorder and there is no 
evidence of record that this disability results in any loss 
of use of either the lower or upper extremities, any organic 
disease or any visual impairment.  Also, the veteran's other 
compensable service connected disability, cervical disc 
disease is not shown to result in loss of use of the upper 
extremity.  To the contrary the December 2006 kinesiotherapy 
driver rehabilitation initial evaluation note shows upper 
extremity strength and range of motion sufficient for driving 
and cervical range of motion within normal limits.  The 
veteran's additional service connected disabilities are all 
rated noncompensable and thus have not been shown to have 
more than a negligible impact on any lower or upper extremity 
impairment, visual impairment or organic functioning.

The May 2007 statement in lieu of VA Form 646 did contend 
that the veteran was entitled to special home adaptation due 
to his manganism from exposure to manganese fumes in service 
and that the use of lithium for his 100 percent service-
connected bipolar disorder aggravated this manganism.  The 
veteran does not receive service-connected compensation for 
manganism, however, nor is the issue of service connection 
for manganism, either on a direct or secondary basis (based 
on lithium taken for service connected bipolar disorder 
aggravating the manganism), currently before the Board, as a 
September 2006 rating decision denied service connection for 
manganism and there's no indication that the veteran appealed 
this decision by filing a Notice of Disagreement within one 
year of the decision. Consequently, any disability (including 
loss of use of any extremity, residuals of organic disease or 
vision problems) that may be due to manganism (or for that 
matter, Parkinson's disease, which is also not service 
connected and not subject to a current claim on appeal) may 
not be considered when deciding whether the veteran meets the 
disability criteria for specially adapted housing assistance.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

In summary, given that only service connected disabilities 
may be considered when determining whether the veteran meets 
the disability criteria for specially adapted housing and 
given that the veteran's service connected disabilities are 
not shown to result in the loss of use of any extremity, 
blindness or residuals of organic disease, the preponderance 
of the evidence is against this claim and it must be denied.   

Special Home Adaptation

Similar to the criteria for specially adapted housing, the 
criteria for special home adaptation also require that the 
veteran be entitled to service connected compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
See 38 U.S.C. 2101(b); 38 C.F.R. § 3.809a.  Consequently, 
since neither the veteran's 100% service connected bipolar 
disorder nor his other service connected disabilities have 
been shown to result in either blindness or loss of use of 
both hands, the veteran does not qualify for special home 
adaptation.  Id.  The preponderance of the evidence is 
against this claim and it must be denied.    


ORDER

Entitlement to specially adapted housing under 38 U.S.C.A. § 
2101(a) is denied.

Entitlement to special home adaptation under 38 U.S.C.A. § 
2101(b) is denied.  



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


